Citation Nr: 0328574	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty with the United States 
Army from September 1979 to voluntary early retirement in May 
1995, including service in Southwest Asia during Operation 
Desert Shield/Desert Storm from December 30, 1990, to May 3, 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied service 
connection for post-traumatic stress disorder (PTSD) with 
memory loss. 

This case was previously before the Board in December 1999, 
at which time the Board found that the claim for service 
connection for PTSD was well-grounded, and Remanded the case 
to the RO to obtain more specific information from the 
veteran about all of his alleged stressors; to obtain his DA 
Form 20, and his complete service personnel records from the 
National Personnel Records center, as well as his complete 
Official Military Performance File (OMPF); and to forward as 
much specific information as possible about the veteran's 
alleged stressors to the United States Armed Services Center 
for Research of Unit Records (USASCRUR) for verification.  A 
copy of that Remand order was provided the claimant and his 
representative.  The requested development has been 
satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  

REMAND

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  In the case now before the 
Board, the record includes several diagnoses of PTSD, along 
with several reports that refer to an absence of PTSD.  

Accordingly this case is remanded for the flowing actions:

1.  The veteran must be scheduled for a 
VA psychiatric examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The report of the 
examination must include responses to 
each of the following items:

	A.  State the diagnoses of all 
psychiatric disorders the veteran 
currently has.

	B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the examination 
findings and the information in the 
claims folder, as to whether the disorder 
is the result of a disease or injury the 
veteran had in service or the result of 
any other incident of service.

	C.  If one of the diagnoses reported 
in response to item A, above, is PTSD, 
state the specific stressor on which the 
diagnosis is based.

2.  All notice and duty-to-assist 
provisions of the Veterans Claims 
Assistance Act, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, must be properly 
applied in the development of the claim.

After completion of the requested development, the claim for 
service connection for a psychiatric disability to include 
PTSD must be re-adjudicated.  If the claim is not resolved to 
the satisfaction f the appellant, the appellant and his 
respresentative must be sent a Supplemental Statement of the 
Case.  After the appellant and his representative have had an 
opportunity to respond to the Supplemental Statement of the 
Case, the claim must be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




